Citation Nr: 0025764	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-45 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between a current 
back disability and a back injury or disease incurred or 
aggravated in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's July 1972 examination for enlistment into 
service noted that next to item 38 spine, other 
musculoskeletal, that the veteran was unable to touch his 
toes and had limitation of motion of the back on the left, 
not considered disabling.  On his July 1972 report of medical 
history, the veteran reported that he had or had had 
recurrent back pain.  He indicated that he had received 
treatment for a "slight" back injury within the previous 
five years.  It was noted in the physician's summary that the 
veteran sustained an injury to his back, pulled muscle, five 
years earlier, not considered disabling.  In August 1972, the 
veteran was referred to MHCS (the mental health clinical 
service) after being involved in a fight.  He reported 
numerous complaints, including slipped discs in the back, 
which were reportedly related to a history of numerous fights 
and arrests without convictions.

The records show that the veteran was seen in September 1972, 
when he was noted to have a history of old back injury.  
There was no muscle spasm or radicular pain.  Full range of 
motion was demonstrated.  The impression was low back pain, 
mild.    

The veteran was seen in October 1972 when he reported that he 
had been in an auto accident two days earlier and had 
received treatment at a civilian hospital.  He reported a 
number of complaints including a complaint of back pain 
related to the injury.  He was found to have tenderness of 
the lower paraspinous processes.  A neurologic examination 
was within normal limits.  A subsequent X-ray examination was 
reported to be negative.

Later in October 1972, it was noted that the veteran had 
recently been seen for "EPTS low back trouble made worse by 
recent car accident."  The impression was low back pain that 
had existed prior to service with an acute exacerbation.  The 
veteran was diagnosed with questionable spondylosis in 
October 1972.  An October 1972 examination revealed a history 
of low back pain since the age of 15 secondary to trauma.  
Physical examination revealed paraspinus spasm bilaterally 
and bilateral hamstring spasm.  X-rays showed L5, 
spondylosis, right and L4, spondylosis, left.  The diagnosis 
was spondylosis, right, L5 and left, L4.  The Medical 
Evaluation Board (MEB) recommended the veteran for discharge 
in October 1972 with diagnoses of spondylosis, right, L5 and 
spondylosis, left L4.  The MEB found that the disabilities 
were not incurred in the line of duty, existed prior to 
service, and were not aggravated by active service.  In a 
report of medical history completed in October 1972, the 
veteran reported that his physical condition had not changed 
since his examination for entrance into service.  In December 
1972, he reported that his condition had changed in that he 
had suffered a severe spinal injury.

In December 1995, VA received a report of the veteran's 
treatment at a private hospital in October 1972.  The report 
shows that the veteran was seen after hitting a parked auto 
and lacerating his forehead and sustaining a contusion of his 
right knee.  There were no reported findings referable to the 
back.

Private medical records dated in September 1975 show that the 
veteran was seen with complaints of low back after falling 
and hitting his back.  Straight leg raising was positive on 
the right.  He had exquisite pain to palpation of the back.  
There was reportedly no evidence of trauma.  The impression 
was acute and chronic low back pain.  Medical records dated 
in August 19976 show that the veteran was seen for 
"blackout" due to a fall from the top of the stairs.  There 
were no complaints of back pain but X-rays were taken.  

Private medical records dated in September 1994 show that the 
veteran was treated for a low back strain due to an 
industrial accident.  

The veteran's claim for service connection for a back 
disability was received in June 1995.

The veteran was accorded a VA general medical examination in 
December 1995.  At that time, he reported that he experienced 
recurrent pain in his low back that radiated to his lower 
extremities since an inservice motor vehicle accident.  On 
examination, there was slight tenderness on palpation of the 
normal lordotic curvature.  There was slight tenderness on 
palpation of the left paralumbar region without spasm.  
Limitation of motion was demonstrated.  The diagnosis was 
lumbar spine posttraumatic osteoarthritis and degenerative 
disc disease.  X-rays showed minor disc space narrowing, L5-
S1; small scattered spurs, and minimal wedging T12.  

Private medical records dated in August 1996 show that the 
veteran was seen with complaints of back pain.  It was noted 
that the veteran had re-injured his back in 1994 when a piano 
fell at work.  Examination revealed tender lumbar muscles and 
spasm.  The diagnosis was chronic low back pain.  

The veteran was accorded a cranial nerves examination in 
February 1997.  On examination, there was equal strength 
proximally and distally in the lower extremities.  Knee and 
ankle jerks were 1+ and equal.  The veteran favored the right 
leg upon walking.  Straight leg raising was painful at 45 
degrees.  Lumbosacral flexion was painful at 45 degrees.  The 
diagnosis was moderate non-service connected lumbosacral 
spondylosis and root irritation.  

VA outpatient treatment records dated from March 1997 to 
December 1999 show that the veteran was seen with complaints 
of low back pain.  

The veteran was accorded a personal hearing before a hearing 
office at the RO in February 1999.  He testified that he had 
sustained an injury to his back in high school.  He also 
testified that while running the obstacle course in service 
he fell backwards and landed on his back.  He reported that 
while on leave he was involved in a motor vehicle accident.  
He further reported that he sustained head and back injuries 
due to an auto accident, and that he was discharged shortly 
after his automobile accident.  He related that after his 
separation from service he noticed that he had a lot of 
limitations.  He added that he had re-injured his back in a 
slip and fall accident in 1974 or 1975, and again in an 
industrial accident involving the fall of a piano.  

The veteran was accorded a VA examination in April 1999.  At 
that time, he complained of severe back pain and muscle 
spasm.  He complained of pain while undressing.  The veteran 
could move his upper extremities, head and trunk freely 
without any sign of guarding.  The examiner noted that the 
veteran displayed extreme over reaction with most test 
maneuvers.  The diagnosis was chronic low back pain, etiology 
unclear.  X-rays revealed normal vertebral body height; 
normal disc space height, and normal alignment.  There was 
small marginal osteophytes seen on the frontal view at L2 and 
L3, particularly on the right at the inferior vertebral 
plates.  

Private medical records dated in July 1999 show that the 
veteran was seen with complaints of low back pain and 
diagnosed with low back strain.  

Pertinent Law and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that for a claim to be well grounded, it must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (quoting 38 U.S.C. § 5107(a)).  

A well-grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent evidence of a nexus between an in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), afford per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111. 

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Federal Circuit looked at section 3.306(b)(2) in Jensen, 
19 F.3d 1413, and held that it provides only a rebuttable 
presumption of aggravation [section 3.306(b)(2) presumption], 
and does not irrebuttably establish service connection, or 
even aggravation (i.e., Caluza element (2)).

Accepting the claim as well grounded; the next question is 
whether, at the merits stage, there is clear and convincing 
evidence that rebuts this combat veteran's claim of 
aggravation of his preexisting condition.  See 38 U.S.C. § 
1154(b); Jensen and Arms, both supra.

In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, provided for in 38 
U.S.C. §§ 1111, 1153, 38 C.F.R. § 3.306 (a),(b), is not for 
application.  That presumption, which is applicable to both 
combat and non-combat veterans, applies only to Caluza 
element 2 and only after it has been demonstrated, at the 
merits stage, that a permanent increase in disability has 
occurred or, pursuant to section 3.306(b)(2), has been deemed 
to have occurred.  At such time, under the section 1153 
presumption, Caluza element 2 is deemed satisfied for 
purposes of service connection, unless clear and unmistakable 
evidence (i.e., evidence that is "undebatable," see Vanerson, 
supra) exists to show that the permanent increase in 
disability sustained in service is attributable solely to the 
natural progression of the disease.  See 38 U.S.C. § 1153; 38 
C.F.R. § 3.306(a).


Analysis

In the instant case, the veteran's low back disability was 
noted on the examination when he was accepted into service.  
Thus the presumption of soundness is not for application.  
There is arguably evidence of an increase in the severity of 
the pre-existing disability.  That evidence is in the form of 
the reports of X-ray examination.  An X-ray examination early 
in October 1972 was interpreted as being normal, while one 
performed later that month was interpreted as showing 
spondylolysis on the right at L5 and on the left at L4.  
Accordingly, the Board finds that the veteran has satisfied 
the second Caluza, evidence of inservice incurrence or 
aggravation. 

There is also competent evidence of a current disability.  
This comes in the form of the diagnosis of lumbosacral 
spondylosis and root irritation reported on the February 1997 
examination.

There is, however, no competent evidence of a nexus between 
the inservice back disability and the currently diagnosed 
disorder.  The need for such nexus evidence is heightened in 
this case by the fact that the veteran had at least two post-
service back injuries.  Under these circumstance medical 
evidence would be necessary to say that the current back 
disability is related to the back injury incurred or 
aggravated in service.  No such evidence is of record.

A diagnosis of post-traumatic osteoarthritis and degenerative 
disc disease was made on the December 1995 VA examination.  
This report was premised on an inaccurate history reported by 
the veteran.  The veteran reported that he was service 
connected for a back disability and that it had been incurred 
when he was thrown through the windshield of a car in 
service.  Further, the diagnosis was made without the results 
of an X-ray examination.  An assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

Even if the December 1995 examination could be said to 
constitute competent evidence, it does not provide an opinion 
as to nexus.  Although post-traumatic arthritis was reported, 
the record shows that the veteran had traumas to his low back 
before, during and after service, and the examiner provided 
no opinion as to which of these traumas caused the current 
post-traumatic osteoarthritis.  Cf. Hodges v. West, 13 Vet. 
App. 287 (2000) (a current diagnosis of post-traumatic 
arthritis when the only trauma was inservice, served to 
provide the necessary nexus evidence).

For purposes of the Caluza test, there is competent evidence 
of low back disability in service.  This evidence is in the 
form of the findings on the examination for entrance into 
service and findings contained in the service medical 
records.  There is also competent evidence of a current low 
back disability.  This evidence is in the form of the 
findings noted in private medical records and VA outpatient 
treatment records.


ORDER

Service connection for a low back disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

